EXHIBIT 10.1.1

 

FIRST AMENDMENT TO PROGRAM AGREEMENT

 

This First Amendment (this “First Amendment”) is made as of July 7, 2017 (the
“First Amendment Execution Date”) to the Co-Brand and Private Label Consumer
Credit Card Program Agreement between Synchrony Bank, a federal savings bank
(“Bank”) and At Home Stores LLC, a Delaware limited liability company
(“Company”), dated September 7, 2016 (the “Agreement”).  All capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Agreement.

 

RECITALS:

 

WHEREAS, the parties wish to amend the Agreement to include the terms set forth
herein.

 

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      AMENDMENTS

 

1.1.                            Loyalty Program Incentive.  Pursuant to
Section 4.6(b) of the Agreement, the parties have developed and agree to an
initial Loyalty Program Incentive for the Cardholder Loyalty Program, to be in
effect as of the Program Commencement Date, as set forth on a new Schedule
4.6(b) to the Agreement and attached hereto as Exhibit 1.

 

1.2.                            Schedule 2.2.  Schedule 2.2 is hereby amended by
deleting the “Minimum Purchase” row in its entirety and adding the following
below the “Payment Requirement” row thereof:

 

Minimum Purchase when transaction does not include the first purchase 10% off
discount offer

 

$

299

 

$

499

 

Minimum Purchase when the transaction does include the first purchase 10% off
discount offer

 

$

269

 

$

449

 

 

1.3.                            Schedule 5.2(a).  Schedule 5.2(a) is hereby
deleted in its entirety and replaced with a new Schedule 5.2(a) attached hereto
as Exhibit 2.

 

--------------------------------------------------------------------------------


 

2.                                      MISCELLANEOUS

 

2.1                               Authorization.  Each of the parties hereto
hereby represents and warrants that:

 

(a)                                 it has the requisite corporate power and
authority to enter into this First Amendment.

 

(b)                                 all corporate acts and other proceedings
required to be taken by it to authorize the execution, delivery and performance
of this First Amendment and the consummation of the transactions contemplated
hereby have been duly and properly taken; and

 

(c)                                  this First Amendment has been duly executed
and delivered and constitutes a valid and binding obligation, enforceable
against it in accordance with its terms.

 

2.2                         Effect of Amendment.  This First Amendment is hereby
incorporated into and made a part of the Agreement.  Except as amended by this
First Amendment, all terms and provisions of the Agreement shall continue and
remain in full force and effect and binding upon the parties thereto and no
party shall be deemed to waive any right thereunder.

 

2.3                         Binding Effect.  This First Amendment shall be
binding in all respects and inure to the benefit of the successors and permitted
assigns of the parties hereto.

 

2.4                         Governing Law.  This First Amendment shall be
governed by and construed in accordance with the laws of the State of Utah
without reference to its conflict of laws provisions, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

 

2.5                         Counterparts.  This First Amendment may be executed
in counterparts and by exchanging faxes, and each counterpart or faxed set of
signatures shall be considered an original.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date set forth in the preamble hereto.

 

 

 

SYNCHRONY BANK

 

 

 

 

 

By:

/s/ Curtis Howse

 

 

 

 

Title:

SVP/ GM DCG

 

 

 

 

 

AT HOME STORES LLC

 

 

 

 

 

By:

/s/ Judd T. Nystrom

 

 

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit 1 to First Amendment

 

SCHEDULE 4.6(b)

 

Loyalty Program Incentive

 

 

 

PLCC

 

Co-Brand

In-Store Earn

 

·                  5 points per $1 spent, including taxes, at any At Home Store

 

·                  5 points per $1 spent, including taxes, at any At Home Store

 

 

 

 

 

World Based Earn

 

None

 

·                  3 points per $1 spent, including taxes, at non-At Home stores
identified as Grocery

·                  1 points per $1 spent, including taxes, at non-At Home stores
excluding Grocery

 

 

 

 

 

First Purchase Offer

 

·                  10% off the first At Home Store purchase

 

·                  10% off the first At Home Store purchase

 

 

 

 

 

Deferred Interest Promo Combinability

 

·                  6-month and 12-month deferred interested promotions will be
combinable with In-Store Earn and First Purchase Offer, when deferred interest
promotions are offered

 

·                  6-month and 12-month deferred interested promotions will be
combinable with In-Store Earn and First Purchase Offer, when deferred interest
promotions are offered

 

 

 

 

 

Reward Redemption

 

·                  Reward shall be redeemed in the form of reward certificates
included in the monthly cardholder statement.

·                  Reward certificates will automatically generate once the
cardholder reaches 500 points.

·                  Minimum reward certificate amount is $5; maximum individual
certificate amount is $20; maximum number of certificates per statement is 4

 

·                  Reward shall be redeemed in the form of reward certificates
included in the monthly cardholder statement.

·                  Reward certificates will automatically generate once the
cardholder reaches 500 points.

·                  Minimum reward certificate amount is $5; maximum individual
certificate amount is $20; maximum number of certificates per statement is 4

 

--------------------------------------------------------------------------------


 

Exhibit 2 to First Amendment

 

SCHEDULE 5.2(a)

 

Key Initial Cardholder Terms

 

The key initial cardholder terms for new Accounts will be:

 

 

 

PLCC

 

Co-Brand

Standard APR

 

27.24% Variable (Prime + 23.74%)

 

27.24% Variable (Prime + 23.74%)

 

 

 

 

 

Default APR

 

None

 

None

 

 

 

 

 

Transactional Fees:
 - APR for Cash Advances
 - Foreign Transaction

 

Not Applicable

 

Either $10 or 5% of the amount of each cash advance, whichever is greater.

 

3% of each foreign transaction

 

 

 

 

 

Grace Period

 

23 days after the close of each billing cycle.

 

23 days after the close of each billing cycle.

 

 

 

 

 

Annual Fee

 

None

 

None

 

 

 

 

 

Min. Finance Charge

 

If charged interest, the charge will be no less than $2.00

 

If charged interest, the charge will be no less than $2.00

 

 

 

 

 

Min. Payment

 

Greater of (1) $27, or $38 (which includes any past due amounts) if failure to
pay the total minimum payment due by the due date in any one or more of the
prior six billing cycles, or (2) the sum of: (a) any past due amounts; plus
(b) 1% of new balance shown on billing statement (excluding any balance in
connection with a special promotional purchase with a unique payment
calculation); plus (c) any late payment fees charged in the current billing
cycle; plus (d) all interest charged in the current billing cycle; plus (e) any
payment due in connection with a special promotional purchase with a unique
payment calculation

 

Greater of (1) $27, or $38 (which includes any past due amounts) if failure to
pay the total minimum payment due by the due date in any one or more of the
prior six billing cycles, or (2) the sum of: (a) any past due amounts; plus
(b) 1% of new balance shown on billing statement (excluding any balance in
connection with a special promotional purchase with a unique payment
calculation); plus (c) any late payment fees charged in the current billing
cycle; plus (d) all interest charged in the current billing cycle; plus (e) any
payment due in connection with a special promotional purchase with a unique
payment calculation

 

 

 

 

 

Late Payment Fee 1st / 2nd *

 

$27 (or $38 for subsequent late payments within six billing cycles); but not
greater than the minimum payment due.

 

$27 (or $38 for subsequent late payments within six billing cycles); but not
greater than the minimum payment due.

 

 

 

 

 

Over Limit Fee

 

None

 

None

 

--------------------------------------------------------------------------------